FILED IN
                                                                 1ST COURT OF APPEALS
                                                                     HOUSTON. TEXAS

Return to:                                                           SEP 21 2015
First Court of Appeals
301 Fannin Street
Houston, Texas 77002                                             rjar-
                                       Case Number
                                      01-15-00144-CR


Derrick Deshawn Gilbert                    §                    COURT OF APPEALS
                                           §                       1ST DISTRICT
The State of Texas                         §                    HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:


       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,


                                           Pro se Appellant
                                           gtefhrt m Unit, TDCJ # BIIS^
                                           j^/glrth^ , Texas IS^I

                                  Certificate of Service


       This is to certify that on °[ " I S~~ \c^              (Date), a true and correct copy
of the above and foregoing document was served by mail on:

Harris County District Attorney's Office, 1201 Franklin, Suite 600, Houston, TX 77002


                                                  *ro se Appellant
DjzU'Ric^ DeslUwM Grttlbspt
                                                   . DAiiAS TX 7550
                                                   •1? SEP .2015 ' FM 7 I
                                 RECEIVED
                        | FIRST COURT OF APPEALS
                              HOUSTON. TEXAS
                              SEP 2 1 2015
                          CHRISTOPHER A. PRINE
                         CLERK                            301 fiqMi\iTKS-trRj£b-t
                                                           fjoosW 1x710 03-
                                7700220&&S3          ,|,J,jJ,,.|,|j,JI,|)IJI,,.,}l,l||Jl,|J|,ll,JJliJ,J»),J,|,|,)H.»